DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Applicant is required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
GROUP I.	Including amended, previously presented and examined claims 5, 6, 9, and 10, for example, classified in CPC class/subclass H01L 21/02205 (claims reciting the precursor of the layer being formed). 
GROUP II.	Including new claims 11-13, classified in CPC class/subclass H01L 51/506 and C01P 2002/52 (directed to comprising dopants and the elements of the dopants). 
GROUP III.	Including new claims 14-15, classified in CPC class class/subclass H01L 21/02527 (claims directed to specific details of the depositing chamber). 

A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The above-identified inventions of GROUPs I, II, and III are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of GROUP I and the subcombination of GROUP II and the subcombination of GROUP III do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
They are also separately usable. For example, inventions of GROUP I can be used separately from any of the inventions of the other GROUP(s), and is directed to the precursor material forming the graphene, which does not require the specifics of the subcombination of GROUP II or III; inventions of GROUP II can be used separately from any of the inventions of the other GROUP(s), and are directed to the specifics of the further doping of the formed graphene, which does not require the specifics of the subcombination of GROUP I or GROUP III; and inventions of GROUP III can be used separately from any of the inventions of the 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs I, II, and III, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden" on Examiner is established. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs I, II, and III from each other is proper. 
If claims directed to invention of GROUPs I, II, and III were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claims 11-15, which are not directed to invention of GROUP I, however, are newly presented, after claim(s) directed to invention of GROUP I received an action on the merits. See, for example, the previous Office Action(s), wherein none of the then pending claim(s) were directed to inventions of GROUPs II or III.

Accordingly, new claims 11-15, which are not directed to inventions of GROUPs I, are withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous and present Office Action(s), the constructive election of invention of GROUP I, for prosecution on the merits, is Final.
Applicant is also required under 35 U.S.C. § 121 to elect one of the following patentably distinct Species for prosecution on the merits:
Species A:	An embodiment wherein the precursor is C5 to C10 alkane. 
Species B:	An embodiment wherein the precursor is a halomethane or a metallocene. 
New claim 16 is directed to the precursor being either a halomethane or a metallocene, which is a feature exclusive to Species B.
A Requirement to Elect between Species is proper if: (1) the Species are "distinct," and (2) examining the Species together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
The above-identified Species are patentably distinct because they have mutually exclusive characteristics (a C5 to C10 alkane and a halomethanes (or a metallocene) are mutually exclusive of each other because they are different chemical compounds (see, also, [0041] of the PGPUB of this application expressly recognizing that the materials are different—stating "[p]referred embodiments 
The first prong of the test therefore is satisfied. 
Additionally, searching for and examining these distinct Species together causes serious burden. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, e.g., M.P.E.P. § 808.02 stating that different field of search is a way to establish serious burden. And the prior art applicable to one Species would not likely be applicable to other Species. See, e.g., M.P.E.P. § 808.02(C). Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test therefore is also satisfied.
Accordingly, requiring election between Species: A and B is proper.
If claims directed to invention of Species A and B were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claim 16, which is not directed to invention of Species A, however, is newly presented, after claim 10, which is directed to invention of Species A, received an action on the merits. See, for example, the previous Office Action(s), wherein none of the then pending claim(s) were directed to invention of Species B.
Invention of Species A, therefore, is constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.

In view of the previous and present Office Action(s), the constructive election of invention of Species A, for prosecution on the merits, is Final.
Statutory Bases of the Prior Art Rejections
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—

(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 
Prior Art Rejections of the Claims - Obviousness
04.	Claims 1, 3, 4, 6, 7, 9, 10, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2012/02161167 of a U.S. patent application for inventor "Sung," further in view of PGPub US 2010/0263588 of a U.S. patent application for inventor "Zhiyin," PGPub US 2016/0049655 of a U.S. patent application for inventors Fasching et al. [hereinafter "Fasching"]," and Korean Pat. Document KR-101493937 [said Korean Patent Document hereinafter referred to as "KPD"]. U.S. Pat. Nos. 5,750,085 and 4,881,183 to inventors Yamada et al. [hereinafter "Yamada"] and "Groe," respectively, are provided as evidence. 
With respect to rejecting claim 1 over the prior art, the prior art well recognizes the suitability and advantages of using graphene electrodes, formed by MOCVD, in solar cells. See, for example, Sung, the Abstract, [0010], [0011], [0017], [0037], and [0041] describing the forming of graphene, wherein "[t]he carbon source can include any source of carbon that can be utilized to form graphene materials," see [0028]. And Sung teaches the forming of graphene by decomposing the precursor by heating it at temperatures of 400-1000C. See [0028] and [0038], and claim 17. 
Sung is silent on the recited specifics of the inlets and susceptor of the MOCVD growth chamber. The art however well recognizes these features as suitable for use in MOCVD layer growth chambers. 

The art also well recognizes that hexane (having chemical formula C6H14; see Groe, column 1, lines 48-49), which is a suitable precursor for forming graphene (see, for example, KPD, [0040]), has a 50% decomposition temperature of about 300C (see, for example, Yamada FIG. 10), which is more than 50C less than the temperature (400-1000C) at which the substrate (and therefore the susceptor) is heated to, in Sung. 
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2143(I)(G) and 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have implemented the method of making a graphene electrode on the light-sensitive device of Sung, by implementing MOCVD inlets cooled to less than 100C to inject the precursors (as taught suitable by Fasching) onto the light-sensitive device on a susceptor (as taught suitable by Zhiyin) heated to a temperature at least 50C in excess of a decomposition temperature of hexane as the graphene precursor (as KPD teaches hexane to be a suitable graphene precursor). 
With respect to claims 4 and 20, Sung describes the forming of 10 graphene layers (see, for example, [0036] and claim 22, which "comprises 3 or 4 graphene layers" and also "comprises 2 layers of graphene," wherein the scope is read as to include but not be limited as only being "3 or 4" or "2" layers.
With respect to claim 6, hexane is a hydrocarbon.
With respect to claim 7, Sung describes using the graphene electrode in a solar cell, which is a circuit wherein the electrode in its nature provides an electrical contact for the device.
With respect to claim 9, the hexane as the precursor (as taught suitable by KPD) is liquid at room temperature.
With respect to claim 10, the hexane's chemical formula is C6H14 (see, Groe; column 1, lines 48-49).
With respect to claim 17, absent more, a photo-cell is a light sensor.
05.	Claims 3 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sung in view of Zhiyin, Fasching , and KPD, further in view of US 2012/0325305 of a U.S. patent application for inventors Chandra et al. [hereinafter "Chandra." Yamada and Groe are provided as evidence. 
With respect to claim 3, the method Sung describes (as modified in view of Zhiyin, Fasching , and KPD) explains the utility and application of a graphene electrode on a solar cell, but is silent on its applicability to a solar panel. The art however well recognizes the suitability and desirability of using graphene electrodes in solar cells and panels. See, for example, Chandra teaching using graphene electrodes in solar panels (which are well known to be formed of solar cells) because graphene electrodes are "less reactive and more durable than other electrode materials and [are] more advantageous for use with flexible solar panels or devices."
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2143(I)(G) and 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have implemented the method of making a graphene electrode on the light-sensitive device of Sung (as the method is modified by Zhiyin, Fasching, and KPD) so the light-sensitive device is a solar panel as Chandra teaches that graphene electrodes are "less 
With respect to claim 19, the method Sung describes (as modified in view of Zhiyin, Fasching , and KPD) when applied to forming a solar panel results in the graphene layer covering the entirety of the light receiving surface. See, for example, FIG. 1 of Chandra, as applied to forming a solar panel. 
06.	Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Sung in view of Zhiyin, Fasching , and KPD, further in view of US 2013/0270575 of a U.S. patent application for inventors Humphreys et al. [hereinafter "Humphreys." Yamada and Groe are provided as evidence. 
The method Sung describes (as modified in view of Zhiyin, Fasching , and KPD) appears silent on the diameter of the substrate. The art however well recognizes the suitability and desirability of using large diameter substrates for solar cells. See, for example, Humphreys, [0036] and [0049] teaching the desirability of using a substantial size of the entire wafer (which is taught to be as large as 6 inches) to form a solar cell.
According to well-established patent law precedents (See, e.g., M.P.E.P. §§ 2143(I)(G) and 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have implemented the method of making a graphene electrode on the light-sensitive device of Sung (as the method is modified by Zhiyin, Fasching, and KPD) so the solar cell has a substrate that is 6 inches in diameter, as taught by Humphreys to be suitable and desirable when a substrate is used for a solar cell.
Response to Arguments
07.	The arguments in the 1/4/2022 Response have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.

CONCLUSION
08.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814